Citation Nr: 1329190	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
temporomandibular joint disease prior to January 6, 2009.

2.  Entitlement to an initial compensable rating for 
residuals of left wrist fracture with scar prior to January 
14, 2009.

3.  Entitlement to an initial compensable rating for 
cervical strain (claimed as cervical spine and chronic neck 
conditions) prior to January 14, 2009.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 2006.  

This case comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

By rating action of March 2009, increased ratings were 
assigned for the service connected temporomandibular joint 
disease, residuals of a left wrist fracture, and a cervical 
spinal disorder.  The action had the result of assigning a 
combined 60 percent rating.  Effective dates were made in 
January 2009, the date of examinations reportedly showing 
the increased in symptoms.  The Veteran submitted a 
substantive appeal indicating that he was satisfied with the 
combined rating, but thought the increases should have taken 
effect from an earlier time.  The earlier effective date 
issue was certified to the Board, and the representative 
made a presentation on that issue, but it was never the 
subject of a statement of the case.  

There was a statement of the case issued on the issues on 
the title page.  In view of the actions taken below, the 
claim will be essentially granted, so further procedural 
correction is not indicated.

It is noted that the Veteran has recently filed for 
increased ratings for several disorders.  Development is 
ongoing, and those matters are not currently before the 
Board.


FINDINGS OF FACT

1.  Prior to January 6, 2009 temporomandibular joint disease 
was, more likely than not, manifested by an inter-incisal 
range of 11 to 20 mm but not an inter-incisal range of 0 to 
10 mm.  Service records revealed clicking of the joint and 
use of appliances.

2  Prior to January 14, 2009, residuals of left wrist 
fracture were more likely than not manifested x-ray evidence 
of residuals of a fracture, weakness and limitation of 
motion.

3  Prior to January 14, 2009, cervical spine strain was more 
likely than not manifested by limitation of motion, with 
straightening of the cervical spine with mild reversal of 
the curvature and possible positional versus spasm.  There 
was evidence of degenerative changes.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor the criteria for an initial 30 percent rating for 
temporomandibular joint disease as of December 1, 2006 are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321, 4.150, Diagnostic Code 9905.

2  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 10 rating for residuals 
of left wrist fracture as of December 1, 2006, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5020-5215.

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 20 percent rating for 
cervical spine strain as of December 1, 2006, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the issues decided herein.  There is no 
issue as to providing an appropriate application or the 
completeness of the application.  By correspondence dated in 
February 2007, VA advised the Veteran of the information and 
evidence needed to substantiate the claim.  The letters 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The Veteran was also provided 
information regarding the assignment of disability ratings 
and effective dates.  

VA has also satisfied its duty to assist.  The claims folder 
contains service treatment records, VA medical records, and 
VA examinations.  Virtual VA documents have also been 
reviewed.  No additional pertinent records are shown to be 
available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).  Further, given 
that the action herein essentially satisfies the appeal as 
to the certified issue, there is no additional development 
or notice indicated.

ANALYSIS 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level 
of current impairment, that the disability be considered in 
the context of the entire recorded history.  38 C.F.R. § 
4.1.  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


FACTUAL BACKGROUND

In pertinent part, it is noted that the Veteran was 
discharged from service the end of November 2006.  He 
promptly filed a claim for VA benefits, and the disorders at 
issue were service connected with noncompensable ratings 
assigned effective December 1, 2006, the day following 
separation from service.  He appealed that decision.  
Because of work obligations there was some difficulty 
scheduling the Veteran for a post-service examination, but 
the record shows that the appellant made repeated efforts to 
get the examinations conducted.  Finally the examinations 
were scheduled in January 2009.  Increased ratings were 
assigned pursuant to the dates of the examinations.

As will be discussed below, evidence on file provides a 
basis for backing the increases back to the day following 
separation from service.  As such, the appeal will be 
allowed to that extent.

Temporomandibular joint dysfunction

The Veteran's temporomandibular joint dysfunction is rated 
noncompensable before January 6, 2009 and 30 percent 
thereafter.  The Veteran's disability is rated under 
Diagnostic Code 9905 for limited motion of the 
temporomandibular articulation.  Diagnostic Code 9905 
provides for a rating of 10 percent when range of lateral 
excursion is 0 to 4 mm, or inter-incisal range is 31 to 40 
mm (ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion).  A 20 
percent rating is assigned for inter-incisal range of 21 to 
30 mm. A 30 percent rating is assigned for inter-incisal 
range of 11 to 20 mm.  A 40 percent rating is assigned for 
inter-incisal range of 0 to 10 mm.  

In March 1983, the Veteran presented with pain on the right 
side of his jaw for three weeks.  He was unable to open his 
mouth widely due to pain.  Temporomandibular joint 
dysfunction was diagnosed at that time.  When examined in 
August 1987, symmetric opening was to 20 mm with deviation 
left on wide opening to 32 mm.  Chronic MPD left 
temporomandibular joint dysfunction associated with internal 
derangement was assessed.  Records reveal a history of 
popping of the joint in service with the use of a bite 
appliance and other treatments.  When examined in January 
2009, the mandible and maxilla were within normal limits.  
Temporomandibular articulation revealed inter-incisal motion 
was within a range of 11 to 20 mm, and right and left 
lateral excursion was 0 to 4 mm.  

As discussed below, the above findings justify a 30 percent 
rating as of December 1, 2006.  In this regard, during this 
period of time, it is clear that the Veteran's range of 
motion for opening his mouth was limited due to pain.  
Symmetric opening was to 20 mm with deviation left on wide 
opening to 32 mm.  Although an exact inter-incisal range was 
not measured until the January 2009 VA examination, the 
Board cannot conclude that his inter-incisal distance became 
11 to 20 mm the day of his VA examination.  The evidence 
showing symmetric opening was to 20 mm is convincing.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a uniform 30 percent rating is warranted for the 
entire appeal period.  

Left wrist fracture 

The Veteran appeals the denial of a compensable rating for 
residuals of a left wrist fracture prior to January 14, 
2009.  The Veteran's left wrist disability has been rated 
under Diagnostic Codes 5215-5020.  Diagnostic Code 5020 
indicates that synovitis should be rated like degenerative 
arthritis (Diagnostic Code 5003) based on limitation of 
motion of the affected parts. Diagnostic Code 5003 provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  According to Diagnostic Code 5003, when 
limitation of motion would be noncompensable, i.e., zero 
percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, VA assigns a 10 percent 
disability rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5215, used in rating limitation of motion in 
the wrist, provides for a single, schedular 10 percent 
disability rating for either the minor or major extremity 
with dorsiflexion of less than 15 degrees or palmer flexion 
limited in line with the forearm.  The regulations define 
normal range of motion for the wrist as dorsiflexion 
(extension) to 70 degrees, palmer flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71 , Plate I.

Service treatment records reveal complaints of left wrist 
pain dating back to July 1985.  He had wrist pain following 
heavy lifting in November 1985.  It is noted that initially 
there was a diagnosis of a strain, but subsequently it was 
determined that there had been a fracture.  There was open 
reduction accomplished, with good healing.  Postoperatively 
there was noted to be some limitation of motion and 
weakness, especially with dorsiflexion.  Recent examination 
revealed similar findings.  Thus, the Board finds that the 
wrist more nearly approximated the next higher rating as of 
December 1, 2006, and that the currently assigned 10 percent 
rating should be assigned as of that date.

Cervical Spine 

The Veteran appeals the denial of a compensable rating for 
cervical strain prior to January 14, 2009 and a rating 
higher than 20 percent thereafter.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent disability rating is warranted 
upon evidence of cervical forward flexion greater than 30 
degrees but not greater than 40 degrees or combined range of 
cervical motion greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability is warranted 
where there is evidence of cervical forward flexion greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of cervical motion not greater than 170 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted when forward cervical flexion is 
to 15 degrees or less; or when there is favorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a.  


Evidence on file reveals that the Veteran had complaints 
concerning his neck beginning in 1993, following a vehicle 
accident.  He was treated throughout service for complaints 
of muscle strain and spasm.  An X-ray during service, in 
2005, revealed straightening of the cervical spine with mild 
reversal of the curvature with possible spasm.  There was 
neuroforaminal narrowing and other studies showed 
straightening of lordosis with mild degenerative changes.  
Specific range of motion figures were not recorded.  
Nevertheless, given the objective findings, and the evidence 
of spasm, it is concluded that the appellant more likely 
than not approximated the higher rating from the time of 
separation from service.  As such, the 20 percent rating is 
assigned effective December 1, 2006.

All Claims 

The Board acknowledges the Veteran's assertions that his 
disabilities are more severe than evaluated to include his 
reports of pain.  The Veteran is competent to report his 
symptoms and has presented credible testimony.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, except 
where otherwise noted, that neither the lay or medical 
evidence demonstrates that the criteria for the next higher 
evaluations have been met.  

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  The 
evidence, particularly most recently, shows mild 
occupational impairment due to the Veteran's disabilities.  
The objective and subjective evidence, however, does not 
demonstrate that the Veteran is unemployable as a result of 
his disabilities.  Therefore, any inferred TDIU claim is 
inapplicable in this case. 

The Board has considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials 
for consideration of extra-schedular ratings is warranted.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  There are no exceptional or unusual 
factors with regard to the Veteran's disability.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.")  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and other codes provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, the symptoms associated with the service-
connected for disabilities are contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.


ORDER

An initial rating of 30 percent for temporomandibular joint 
disease as of December 1, 2006, is granted, subject to the 
law and regulations governing the award of monetary 
benefits. 

A initial 10 percent rating for residuals of left wrist 
fracture as of December 1, 2006, is granted, subject to the 
law and regulations governing the award of monetary 
benefits.

An initial 20 percent rating for cervical strain (claimed as 
cervical spine and chronic neck conditions) as of December 
1, 2006, is granted, subject to the law and regulations 
governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


